Endicott, J.
We find no reason for sustaining the exceptions in this case. The rules of law applicable to it were stated in Jones v. Granite Mills, ante, 84. In both cases the injuries for which damages are sought to be recovered are of a similar character, and were occasioned by the same casualty. In the present case it was not contended that the fire was caused originally bv the defendant.
The case was submitted to the jury; and the plaintiff requested the court to instruct them, 1st, that it was the duty of the defendant to provide proper and suitable means of extinguishing fire, 2d, proper and suitable ways and means of escape, and 3d, of giving alarm or notice to its servants in case of fire.
On the two first requests the court gave this instruction, in substance, that if the room was a suitable place, and there were proper and suitable means of extinguishing fire, and the means of egress and escape were suitable and proper, and in order and ready for use, then the plaintiff could not recover. This instruction, as applied to the first request, was sufficiently favorable to the plaintiff. Even if it was the duty of the defendant, in a case like this, to provide proper means of extinguishing fire, and to have the same ready for use, the jury have found the duty to have been performed. Upon the second request, the instructions were also sufficiently favorable to the plaintiff. For the reasons stated in Jones v. Granite Mills, the presiding judge might properly have declined to submit that question to the jury; and his rulings on that branch of the case, including those relating tc *93the infancy and want of capacity of the plaintiff’s intestate, became immaterial, and it is unnecessary to consider them further. The third instruction requested was properly refused. It is no part of the master’s duty to his servants to provide special means of notifying them of a fire or other casualty occurring on his premises. The duty here sought to be imposed upon the master is of the same kind as that of providing means of escape, and is to be governed by the same principles.

Exceptions overruled.